IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs June 21, 2016

              GREGORY L. HATTON v. STATE OF TENNESSEE

                    Appeal from the Circuit Court for Giles County
                       No. 16104 Stella L. Hargrove, Judge
                      ___________________________________

               No. M2016-00225-CCA-R3-ECN – Filed August 1, 2016
                     ___________________________________


Nearly four decades after pleading guilty to rape, armed robbery, burglary, kidnapping,
grand larceny, and assault with intent to commit murder, Petitioner, Gregory L. Hatton,
filed a petition for writ of error coram nobis. The trial court summarily dismissed the
petition as time-barred. However, the Tennessee Supreme Court has recently determined
that a writ of error coram nobis is not an available procedural mechanism to collaterally
attack a guilty plea. Therefore, we affirm the judgment of the trial court on the separate
grounds discussed herein.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and NORMA MCGEE OGLE, JJ., joined.

Gregory L. Hatton, Mountain City, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; and Brent A. Cooper, District Attorney General, for the appellee, State
of Tennessee.


                                        OPINION

       In July 1977, Petitioner pled guilty to rape, armed robbery, burglary, kidnapping,
grand larceny, and assault with intent to commit murder. The trial court sentenced
Petitioner to a total effective sentence of life plus thirty years. Petitioner has since made
several unsuccessful attempts to collaterally attack his convictions. See Gregory L.
Hatton v. State, No. M2015-01830-CCA-R3-PC (petition for post-conviction DNA
analysis currently pending before a separate panel of this Court); Gregory Hatton v.
State, No. M2000-00756-CCA-R3-PC, 2001 WL 567845 (Tenn. Crim. App. May 25,
2001) (second petition for post-conviction relief), perm. app. denied (Tenn. Oct. 29,
2001) (designating the case “Not for Citation”); Gregory L. Hatton v. State, No. 02C01-
9611-CC-00407, 1997 WL 68357 (Tenn. Crim. App. Feb. 20, 1997) (petition for writ of
habeas corpus); State v. Gregory Hatton, No. 81-275-III (Tenn. Crim. App., at Nashville,
Aug. 13, 1982) (motion for new trial treated as a first petition for post-conviction relief).

       On August 17, 2015, Petitioner filed a pro se petition for writ of error coram nobis,
asserting the existence of newly discovered evidence as well as alleging that his guilty
pleas were not knowing and voluntary and that he had received ineffective assistance of
counsel. On January 8, 2016, the trial court entered an order summarily dismissing the
petition as barred by the statute of limitations. See T.C.A. § 27-7-103; State v. Mixon,
983 S.W.2d 661, 672 (Tenn. 1999). Further, the trial court found that some of
Petitioner’s claims, such as his claim of ineffective assistance of counsel, were not
cognizable grounds for coram nobis relief. See Mindy Dodd v. State, No. M2013-02385-
CCA-R3-ECN, 2014 WL 1605168, at *3 (Tenn. Crim. App. Apr. 22, 2014), perm. app.
denied (Tenn. Aug. 29, 2014). Petitioner filed a timely notice of appeal.

       A writ of error coram nobis lies “for subsequently or newly discovered evidence
relating to matters which were litigated at the trial if the judge determines that such
evidence may have resulted in a different judgment, had it been presented at the trial.”
T.C.A. § 40-26-105(b) (emphasis added); see State v. Hart, 911 S.W.2d 371, 374 (Tenn.
Crim. App. 1995). The Tennessee Supreme Court has recently issued an opinion
overturning its ruling in Wlodarz v. State, 361 S.W.3d 490 (Tenn. 2012), that a guilty
plea may be considered a trial for the purposes of the coram nobis statute. See Clark
Derrick Frazier v. State, __ S.W.3d __, No. M2014-02374-SC-R11-ECN, 2016 WL
3668035, at *2 (Tenn. July 6, 2016). Instead, the court held that the coram nobis statute’s
use of the term “trial” did not encompass guilty pleas and, therefore, is “not available as a
procedural mechanism for collaterally attacking a guilty plea.” Id. at *3, *6. Therefore,
Petitioner is not entitled to relief in this case even if his petition had been timely filed.

       Based on the foregoing, we affirm the trial court’s judgment denying the petition
on the separate ground stated herein.



                                              ____________________________________
                                             TIMOTHY L. EASTER, JUDGE




                                            -2-